IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

STATE OF WASHINGTON,                      )      No. 79628-3-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
HASSIE PIP-NEGUS MEGRAVE,                 )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — Hassie Pip-Negus Megrave challenges the sufficiency of

the evidence used to prove he intentionally made an open and obscene exposure

of himself when he masturbated outside of the lit entrance to an apartment

building while facing the windows of the building’s residents. Because these

circumstances let a rational trier of fact reasonably infer Megrave’s intent to

expose himself in the presence of another, sufficient evidence supported his

conviction.

       Therefore, we affirm.

                                       FACTS

       J.B., a resident at The Publix apartment building in Seattle’s International

District, woke up just before 6:00 a.m. in November of 2018. About 20 minutes

later, she looked out of her window to check if it was raining. Although it was dark

outside, she could see Megrave sitting in a small alcove entrance to her building,
No. 79628-3-I/2



illuminated by her building’s lighting. He was sitting on a blanket with his

wheelchair next to him. The alcove was partially obscured from the sidewalk by

potted bamboo and Megrave’s wheelchair. But looking down into the alcove from

her third-floor vantage point, she could clearly see Megrave’s genitals while he

masturbated. She called the police.

       Officer Sean Culbertson arrived at The Publix around 7:15 a.m. By that

time, it was daylight. Officer Culbertson parked his patrol car about 30 feet away

from Megrave in a parking lot adjacent to the building. From his car, he could see

Megrave masturbating. He could not see Megrave’s genitals, however, because

they were obstructed by his wheelchair. Megrave stopped masturbating about 10

seconds later.

       Megrave was arrested and charged with indecent exposure with the intent

to commit the crime with sexual motivation. The jury found Megrave guilty of

indecent exposure but did not find he committed the crime with a sexual

motivation.

       Megrave appeals.

                                     ANALYSIS

       Megrave’s main argument is that the State did not present sufficient

evidence to prove he intentionally made an open exposure of himself while

masturbating.

       When reviewing the sufficiency of the evidence for a conviction, we view the

evidence in the light most favorable to the State, draw all reasonable inferences




                                          2
No. 79628-3-I/3



from the evidence in the State’s favor, and interpret the evidence most strongly

against the defendant.1 A claim of insufficiency admits the truth both of the State’s

evidence and of all reasonable inferences from the evidence.2 We must determine

whether any rational trier of fact could have found the defendant guilty beyond a

reasonable doubt.3

       The indecent exposure statute, RCW 9A.88.010, prohibits “intentionally

mak[ing] any open and obscene exposure of his or her person . . . knowing that

such conduct is likely to cause reasonable affront or alarm.” The State must prove

the exposure was intentionally “open and obscene.”4 An exposure was “open”

when done in a place with another person present, regardless of whether the

defendant’s genitals were seen.5 Megrave does not contest that his conduct was

obscene or whether he knew it was likely to cause affront or alarm. The only

question is whether Megrave intended to make an open exposure of himself.

       Here, Megrave was masturbating adjacent to the lit entrance of a residential

apartment building while in full view of a wall of windows, including J.B.’s. And

even from the parking lot 30 feet away, Officer Culbertson could still see Megrave

was masturbating, although his genitals were obscured by his wheelchair.

Megrave chose to expose himself in the lit entrance alcove to a residential


       1   State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992).
       2 Id.
       3   Id.
       4   State v. Swanson, 181 Wash. App. 953, 962, 327 P.3d 67 (2014).
       5 Id. at 965, 967.



                                          3
No. 79628-3-I/4



building, even though it was still dark outside, while residents such as J.B. were

home and waking up. He faced outward from the apartment building, toward

residents’ windows and a parking lot instead of facing a wall. Based on this

evidence, Megrave’s intent to masturbate openly “‘can be inferred as a logical

probability from all the facts and circumstances.’”6 Because we accept this

reasonable inference as true,7 a rational trier of fact considering these

circumstances could find Megrave guilty of indecent exposure beyond a

reasonable doubt.

       Therefore, we affirm.




WE CONCUR:




       6 State v. Johnson, 188 Wash. 2d 742, 763, 399 P.3d 507 (2017) (quoting
State v. Wilson, 125 Wash. 2d 212, 217, 883 P.2d 320 (1994)).
       7 Id. at 762 (quoting Salinas, 119 Wash. 2d at 201).



                                           4